

Exhibit 10.4


Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.















LICENSE AND SUPPLY AGREEMENT




By and Between




Velodyne LiDAR, Inc. AND Veoneer US, Inc.




















--------------------------------------------------------------------------------





This License and Supply Agreement (hereinafter, the "Agreement") is entered into
on the date that Velodyne LiDAR, Inc. receives from Veoneer US, Inc. a binding
purchase order for $[*] USD for the transfer of documents as set forth in
Section 3.7 of this Agreement (provided that Velodyne LiDAR, Inc. receives such
purchase order prior to March 1, 2019) (hereinafter, the "Effective Date") by
and between:
Velodyne LiDAR, Inc., a company duly incorporated under the laws of California
and having its principal place of business at 5521 Hellyer Avenue, San Jose,
California 95138 (hereinafter, together with its Affiliates, “Velodyne”); and
Veoneer US, Inc., a company duly incorporated under the laws of Delaware and
having its principal place of business at 26545 American Drive, Southfield,
Michigan 48034 (hereinafter, together with its Affiliates, “Veoneer”).
Velodyne and Veoneer are hereinafter referred to separately as a “Party” and
jointly as the “Parties”.    
PREAMBLE:
WHEREAS, the Parties desire to collaborate in the area of LiDAR products;
WHEREAS, effective as of the Effective Date, the Parties have agreed to enter
into a business relationship, where Velodyne will provide Veoneer with certain
materials and rights to certain Velodyne intellectual property so that Veoneer
may, as described below, sell, distribute, promote, manufacture and modify
(including, related research and development) Licensed Products (as defined
below), each of the foregoing solely, to fulfill Programs as defined below (and
for no other purpose) (hereinafter, the “Purpose”);
WHEREAS, Velodyne will provide a limited patent license to Veoneer for any
Velodyne-owned patents and patent applications that are or will be practiced by
the then-current reference design of the Licensed Product (as defined below) and
as modified to meet Customer (as defined below) expectations;
WHEREAS, Velodyne will provide Veoneer with the Velodyne trade secrets and
know-how ([*]) as well as licenses for the same reasonably necessary for Veoneer
to fulfill the Purpose, including for Veoneer to develop and manufacture
Licensed Products thereunder as applicable (as set forth herein);
NOW, THEREFORE, the Parties hereto agree as follows:


1.     Definitions
The following terms and definitions will have the meanings set forth below where
used in this Agreement with initial capital letters:


Page 1 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




1.1 "Affiliate" means as to; i) Velodyne LiDAR, Inc.: an entity directly or
indirectly controlled by Velodyne LiDAR, Inc.; and ii) Veoneer US, Inc.: an
entity directly or indirectly controlled by or under common control with Veoneer
US, Inc., where in each case i) and ii) control means the ownership or control,
directly or indirectly, of more than fifty percent (50%) of all of the voting
power of the shares (or other securities or rights) entitled to vote for the
election of directors or other governing authority, during the term of this
Agreement; provided that such entity shall be considered an Affiliate only for
the time during which such control exists. For clarity, Veoneer US, Inc. and
Velodyne LiDAR Inc. will be liable for any of their respective Affiliates’
liabilities hereunder to the extent such Affiliate will not (or is not able to)
satisfy their obligations pursuant to such liabilities.
1.2 "[*]" means [*].
1.3 "Background IP" means any and all intellectual property rights including,
without limitation, Copyright, Patents, trademark rights and Trade Secrets,
created, developed, invented, conceived or otherwise devised by or for a party
prior to the Effective Date.
1.4 "[*]" means [*].
1.5. "[*]" means [*].
1.6 "Competitor" means a third party competing with Velodyne [*].
1.7 "Copyright" means copyright (also including, without limitation, so called
moral rights), rights in computer software code and other like rights of
authorship.
1.8 "Customer" means a purchaser of a Licensed Product (including as modified to
meet such purchaser’s expectations) that is pre-approved in writing by Velodyne
(including, without limitation, companies pre-approved in this Agreement). If a
Customer desires [*], the parties will enter into a mutually agreed Addendum to
this Agreement to add that variant as an additional Licensed Product.
1.9 "Foreground IP" means any and all intellectual property rights including,
without limitation, Copyright, Patents and Trade Secrets: (i) incorporated into,
practiced by or otherwise embedded in Licensed Products (including as modified
to meet customer expectations); or (ii) created, developed, invented, or
otherwise devised by Veoneer based on or developed with reference to
intellectual property or Confidential Information licensed or otherwise provided
by Velodyne hereunder or otherwise improving the [*] reference design as
supplied by Velodyne to Veoneer after the Effective Date; except software
developed by Veoneer including, without limitation, software for cyber security,
functional safety, localization or object detection.
1.10 To "Modify" means to modify, adapt, alter and/or to create derivative works
of. Notwithstanding the above, the definition of to "Modify" will not cover any
activities falling under the definition of to "Sell" or to “Use”.


Page 2 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




1.11 “Licensed Product” means: (i) the [*] LiDAR products and other [*] LiDAR
products, which are based or derived from [*], and (ii) all subsequent Velodyne
authorized updates, upgrades, variants and new versions of [*] products,
including, without limitation, [*]. For clarity, any updated reference designs,
and (i) and (ii) are only to the extent authorized by Velodyne in writing.
1.12 "Patent" means patents (including, without limitation, divisionals,
continuations, continuations-in-part, re-exams and re-issues), utility models
(petty patents) and applications for the same.
1.13 "Program" means a binding multi-year production agreement, i.e. a binding
purchase order in the automotive industry, [*], for a specific Licensed Product
(for clarity, all production contracts of Licensed Products require a binding
agreement) from a preapproved Customer.
1.14 “Related Program” means an opportunity for [*].
1.15 To "Sell" means to sell, offer to sell, market, lease, distribute, make
available, import, export and/or to otherwise dispose of in exchange for direct
or indirect economic gain, subject to the restrictions set forth in this
Agreement. Notwithstanding anything to the contrary, all software is licensed
and not sold. Notwithstanding the above, the definition of to "Sell" will not
cover any activities falling under the definition of to "Modify" or to “Use”.
1.16 "Trade Secret" means trade secrets, business secrets and other like
know-how or other proprietary information entitled to similar statutory
protection under applicable laws.
1.17 To "Use" means to means to use, make, (if pre-approved in writing by
Velodyne on a case by case basis) Have Made (as defined below), install,
combine, compile, reproduce, and/or incorporate. Notwithstanding the above, the
definition of to "Use" will not cover any activities falling under the
definition of to "Modify" or to “Sell”. The right to “Have Made” is the right of
Veoneer to have a contract manufacturer, subcontractor, or other like third
party to carry out manufacturing solely for or on behalf of Veoneer and does not
include: a) the right to use for or on such third party's own behalf; or b) for
or on behalf of any customer of such third party other than Veoneer.
1.18 "[*]" means [*].
1.19 “[*] Software”, “[*] Software”, “[*] Software” and “[*] Software” means
[*].


Page 3 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




2.    Grant of Licenses
2.1     Software License - [*]
Velodyne hereby grants to Veoneer, under Copyright and Patents owned, controlled
or otherwise licensable by Velodyne and embodied in the [*] Software, a
worldwide, non-exclusive and limited license to: (a) Sell [*] Software solely to
Customers and solely in binary/object code form as incorporated into and for use
in the Licensed Products; and (b) to Use the [*] Software (in object code only)
only for testing the [*] Software and/or for manufacturing, modifying and
developing the Licensed Products in accordance herewith. For clarity, Veoneer is
not permitted to Modify the [*] Software and is not entitled to any [*]. [*].
2.2    Software License - [*]
Velodyne hereby grants Veoneer, under Copyright and Patents owned, controlled or
otherwise licensable by Velodyne and embodied in the [*] Software, a worldwide,
non-exclusive and limited license to: (a) Sell the [*] Software solely to
Customers and solely in binary/object code form as incorporated into and for use
in the Licensed Products, and (b) to Use and to Modify the [*] Software ([*])
only for testing and modifying the [*] Software and/or for manufacturing,
modifying and developing the Licensed Products in accordance herewith. Any
modifications by Veoneer of the [*] Software that affect or impact the [*]
Software will require prior agreement by both Parties, consent to which
agreement will not be unreasonably withheld by either Party. [*].
2.3    Software License - [*]
Velodyne hereby grants to Veoneer, under Copyright and Patents owned, controlled
or otherwise licensable by Velodyne and embodied in the [*], a worldwide,
non-exclusive and limited license to Use the [*] provided by Velodyne (in
binary/object code only) only for manufacturing, testing, modifying and/or
developing the Licensed Products in accordance herewith. [*].
2.4    Software License - [*]
Velodyne hereby grants to Veoneer, under Copyright and Patents owned, controlled
or otherwise licensable by Velodyne and embodied in the [*], a worldwide,
non-exclusive and limited license to Use the [*] provided by Velodyne [*] only
for manufacturing, testing, modifying and/or developing the Licensed Products in
accordance herewith. Velodyne will expose its [*] application programming
interface


Page 4 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




(i.e. API) to Veoneer and provide mutually agreed related documentation, each
for the sole purpose of enabling Veoneer to control the alignment sequence for
the Licensed Products. [*].
2.5     Trade Secret License
Subject to Veoneer keeping such Trade Secrets confidential in accordance with
this Agreement, Velodyne hereby grants to Veoneer a worldwide, non-exclusive and
limited license to Use Velodyne's Trade Secrets, including but not limited to
research and development purposes and for the purpose of manufacturing Licensed
Products (as set forth herein), each of the foregoing, solely as necessary for
Veoneer to fulfill the Purpose. For clarity: i) the only Trade Secrets that
Velodyne is obligated to provide hereunder are those embodied in the
deliverables set forth on Schedule 2; ii) [*]; and iii) Veoneer will have no
obligation to provide any Trade Secrets, Confidential Information (as defined
below) or other documentation, articles or materials to Velodyne hereunder.
To the extent documents, files and other materials embodying such Trade Secrets
are labelled as being "Velodyne Confidential", Veoneer will exercise reasonable
care to refrain from disclosing the same to any third parties (other than
consultants and the like working for Veoneer that have a need to know, are bound
by a confidentiality agreement and are informed of the confidential nature of
the information) and will use at least reasonable efforts to secure such
information, but in no event less care than it uses to prevent its own similarly
sensitive information from being disclosed to third parties.
On Schedule 1 attached hereto, Veoneer has provided to Velodyne a list of
employees that are currently approved to receive Trade Secret information, [*]
(hereinafter, the “Approved VNE Representatives”). For clarity, the number of
Approved VNE Representatives shall be no less than [*], and thereafter as
meaningfully engaged with Velodyne. If Velodyne provides information or
materials to any Approved VNE Representatives and such information, given the
nature and type is such that a reasonable person should understand the
information to be Velodyne confidential information, such information shall be
treated as a Velodyne Trade Secret by Veoneer, regardless of whether such
information or materials are labeled as “Velodyne Confidential”.
2.6     Patent License for Comprehensive Licensed Products
Subject to Section 2.8 below, Velodyne hereby grants to Veoneer, under Patents
owned, controlled or otherwise licensable by Velodyne and embodied in the [*], a
worldwide, non-exclusive and limited license to: (a) Sell comprehensive Licensed
Products; and (b) to Modify and Use comprehensive Licensed Products, in each
case (a) and (b) only to Customers and in accordance with this Agreement.


Page 5 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




[*].
2.7    Limitations to Licenses
Each of the foregoing licenses set forth in Sections 2.1 to 2.6 above is
non-exclusive, non-transferrable (save only for as permitted in Section 9.5
below), non-sublicensable, worldwide and limited to the term of this Agreement
(save only for as permitted in Section 4.4 below) and solely for the Purpose and
granted subject to the following limitations: Veoneer may only (i) offer to sell
Licensed Products to preapproved Customers (that have not been revoked or are
irrevocable) for a Program and (ii) Sell, Use or Modify Licensed Products to
fulfill Programs.
Veoneer may not sublicense any of the licenses under this Agreement without
Velodyne’s prior written consent. The parties acknowledge that certain Customers
may require certain sublicense rights.
Except as expressly set forth in this Agreement, Veoneer shall not (and shall
not knowingly permit any third party to), directly or indirectly: (i) reverse
engineer, decompile, disassemble, or otherwise attempt to discover the source
code, or underlying structure, underlying ideas or underlying algorithms (where
underlying structure, ideas or algorithms are those that are not apparent from
the documentation provided by Velodyne) of the [*] Software, [*] Software or [*]
Software (except to the extent applicable laws specifically prohibit such
restriction); (ii) Modify the Velodyne [*], [*], the [*] Software, the [*]
Software, the [*] Software, the [*] Software and any other materials provided by
Velodyne hereunder) (collectively, “Velodyne Intellectual Property”) except as
permitted herein; (iii) pledge, assign (save only for as permitted under Section
9.5 below), or otherwise transfer or encumber rights to any Velodyne
Intellectual Property; (iv) use or exploit in any manner any Velodyne
Intellectual Property or any Velodyne intellectual property right(including,
without limitation, for the benefit of a third party other than a Customer
pursuant to a Program and in accordance herewith) except as expressly set forth
herein; (v) remove or otherwise alter any proprietary notices or labels from
Velodyne Intellectual Property or any portion thereof; (vi) [*]; or (vii) bypass
any measures Velodyne may use to prevent or restrict access to the [*] Software,
the [*] Software or the [*] Software.
Each Party recognizes that neither Party grants any license, by implication, by
estoppel or otherwise, except for the licenses expressly set forth in this
Agreement.
2.8     Commercial Scope of Licenses
For clarity, Veoneer may only Sell, Use or Modify the Licensed Products based on
Velodyne’s [*] in accordance with this Agreement, provided that such reference
design may be modified by Veoneer solely to the extent necessary to meet
Customer specifications.


Page 6 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




Veoneer may Sell the Licensed Products to each of: [*] in accordance with this
Agreement.


Veoneer may Sell the Licensed Product to each of: [*] in accordance with this
Agreement (hereinafter, the “Revocable Customers”). With respect to each
Revocable Customer, at any time prior to Veoneer notifying Velodyne that it has
made a binding proposal (subject to the below limitations) to such Revocable
Customer, Velodyne may revoke permission to Veoneer to Sell the Licensed
Products to such Revocable Customer by notice to Veoneer. Veoneer will notify
Velodyne promptly after Veoneer having submitted any proposal (e.g. a RFQ) and
such notice shall include reasonable detail and state whether such proposal is
binding, and Veoneer shall update such notice should any material change occur,
including, if such proposal is rejected or otherwise no longer binding. If
Veoneer notifies Velodyne that a proposal is binding, then Velodyne may not
revoke permission with respect to such proposal unless and until the same is
rejected or otherwise no longer binding (at which point Velodyne may again
revoke permission to Veoneer to Sell the Licensed Products to the applicable
Revocable Customer upon notice to Veoneer).
Veoneer may engage consultants, subcontractors and other like third parties to
Modify the [*] Software and the comprehensive Licensed Products (e.g. for so
called "application engineering") such that Veoneer becomes the owner of the
Foreground IP generated by them and that such engaging complies with this
Agreement including, without limitation, Section 6.2 (Confidentiality) below.
Absent Velodyne’s advance written approval, (1) Veoneer shall not be allowed to
share Trade Secrets with any consultants, subcontractors and other like third
parties, and (2) Veoneer shall not be permitted to add consultants,
subcontractors and other like third parties to Schedule 1.
2.9     No Trademark Licenses
Neither Party grants any license hereunder for any of its trademarks, logos or
other brands. Absent an advance written approval by Velodyne, the Licensed
Products shall not bear any trademark, logo or other brand of Velodyne or its
Affiliates.
2.10    Background and Foreground IP
Each Party shall solely own its Background IP. Each Party shall solely own its
Foreground IP.
During the term of this Agreement, Veoneer may not: i) license any of its
Foreground IP to a Competitor of Velodyne; or ii) provide, to the extent such
Foreground IP is based on or developedwith reference to Background IP or
Confidential Information (excluding any Confidential Information that qualifies
for an exception set forth in Section 6.2(a), (b), (c) or (d)) of Velodyne, to
any Veoneer personnel that are working on any other time of flight LiDAR
technology.
Veoneer will not permit any of its personnel who: 1) are identified on Schedule
1; 2) have access to Trade Secrets, or 3) are personnel working on [*] LiDAR, to
work on [*] during the period of time that such personnel are working on or with
the Licensed Product, and for such personnel working on “[*] LiDAR” elements of
the Licensed Product, such restrictions shall extend for [*] after such
personnel’s work on [*] LiDAR elements concludes.


Page 7 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




“[*] LiDAR” means [*].
2.11    Grant Back License
Veoneer hereby grants to Velodyne under: (i) Foreground IP and (ii) any
improvements in the product or manufacturing process or know-how related thereto
disclosed or provided to Velodyne a perpetual, irrevocable, worldwide, and
royalty free (unless sublicensed) license to Modify, Use, Sell and otherwise
exploit the foregoing without restriction. The foregoing license is
sublicensable for a running royalty at a fixed rate of [*]. Sections 3.6(A) and
3.6(B) will apply mutatis mutandis to the reporting, invoicing, payment and
auditing of such royalties.
3.     COMMERCIAL TERMS
3.1     Exclusivity for Veoneer
During the term of each Program, Veoneer may not Sell to said Program any third
party or internally developed pulsed time-of-flight LiDAR technology. Veoneer
may not Sell any third party or internally developed pulsed time-of-flight LiDAR
technology [*].
3.2    Exclusivity for Velodyne
During the term of each Program, Velodyne may not Sell to said Program: i) the
Licensed Product or any other LiDAR products; or ii) a license to any other
Party to sell Licensed Products or any other LiDAR products. Velodyne may not
Sell i) the Licensed Product or any other LiDAR products; or ii) a license to
any other Party to sell Licensed Products or any other LiDAR products, [*].


Page 8 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




3.3    Violations of Exclusivity
Without prejudice to other remedies that may be available to a Party under
contract or law, if a Party violates the exclusivity obligations hereunder (the
non-violating Party in this circumstance, the “Displaced Party”), the Displaced
Party shall be entitled [*]. For clarity, this provision survives termination of
this Agreement until the termination of the Program or Related Program in
question.
3.4    Annual Minimum Royalty
Upon commencement of Veoneer serial production for the first Licensed Product
(including, as modified to meet Customer expectations), Veoneer commits that the
total royalties paid to Velodyne during each calendar year through December 31,
2024 (prorated for the calendar years where production for a Program is
commenced or ended) will achieve a minimum of [*] in the aggregate (the “AMR”)).
Notwithstanding the foregoing, the parties agree there will be no AMR [*], and
the AMR [*] shall be equal to the royalties actually achieved during such
calendar year based on Veoneer sales of Licensed Products to Customers.
Starting in [*], Veoneer shall provide an annual calendar year report to
Velodyne by [*], confirming the actual amount of royalties paid to Velodyne
during the reporting calendar year) (the “Annual Royalty Payment Report”).
For calendar years 2021 and later, if the actual royalties paid during a
calendar year do not meet the AMR, the Parties will meet to discuss in good
faith the reasons why such AMR was not achieved and whether an adjustment to the
AMR is warranted. Such meeting will occur no later than [*] after Veoneer issues
its Annual Royalty Payment Report and if Velodyne does not request such meeting
within the [*], the requirement for such meeting will be waived and the
Agreement shall continue with the AMR automatically adjusted for the subject
calendar year to an amount equal to the actual royalties achieved during such
calendar year (for clarity, this shall not affect, increase or reduce any
subsequent calendar years’ AMR). If the Parties are unable to close the
discussion [*] after the date of the initial meeting (by either agreeing no
change to the Agreement is warranted, or by agreeing to mutually agreeable
adjustments to this Agreement), then: (i) the minimum royalty shall be equal to
[*];


Page 9 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




and (ii) Velodyne shall have the option to terminate this Agreement, without
penalty, exercisable only [*]. Veoneer may prior to such termination [*] and
such termination right shall no longer be exercisable for such calendar year.
The option to terminate shall be subject to the termination rules set forth in
this Agreement.
3.5    Running Royalties
Veoneer will pay Velodyne a running royalty at [*] of the sales price of each
Licensed Product Sold by or on behalf of Veoneer hereunder (including, as
modified to meet Customer expectations).
3.6(A)    Royalty Reporting, Invoicing and Payment Terms
Royalties shall be paid in US dollars against invoices duly issued by Velodyne.
Within 20 days after the end of the preceding full calendar quarter, Veoneer
will send to Velodyne, using the contact details set forth in Section 9.3, a
quarterly royalty report with the following information about Licensed Products
sold by Veoneer to Customers during the preceding full calendar quarter: i)
types of Licensed Products sold on a per Program basis; ii) quantity of each
such type sold on per Program basis; iii) the sales prices of such Licensed
Products on a per Program basis; and iv) Veoneer's calculation for the resulting
total royalty payment. For clarity, Velodyne is not bound to any erroneous
royalty calculations made by Veoneer.
Upon having received the quarterly royalty report, Velodyne will duly issue an
invoice to Veoneer. For clarity, Veoneer is not bound to any erroneous royalty
calculations made by Velodyne.
Veoneer will pay the quarterly royalties for Licensed Products to Velodyne
within 10 days from having received the invoice duly issued by Velodyne. All
payments to Velodyne hereunder must be made by wire transfer to the following
account (or to any other account indicated by Velodyne in writing):
Payments to Veoneer:                Payments to Velodyne:
Account Name:
[*]
Account Name:
[*]
Account Number:
Routing Number:
[*]
Account Number:
Routing Number:
[*]
Bank Address:
[*]
Bank Address:
[*]

If a Party is delinquent in remitting payment to a Party hereunder, such
payments shall begin accruing interest [*] following such payment due date at
the rate of [*] (or, if lower, the highest rate permitted by applicable law).
All reasonable costs of collection shall be borne by the delinquent party,
notwithstanding anything to the contrary. During any period of time that Veoneer
is delinquent beyond [*]. Veoneer will not discriminate against the Licensed
Products with the intent to reduce the royalties payable to Velodyne hereunder
(including, without limitation, using the Licensed Products as a “loss leader”).


Page 10 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




3.6(B)     Audits
Each Party will maintain all books and records relevant to compliance with this
Agreement for [*] since the original date of recording. A Party may designate an
independent third party auditor from a “Big Four” certified public accounting
firm who agrees to the audited party’s reasonable confidentiality agreement and
processes, and such designee will be entitled to inspect, audit and make
reasonable copies of the books, records, procedures and facilities of the other
party and its Affiliates required to assess compliance with this Agreement
during the business hours of the audited site. The audited Party will pay the
reasonable audit costs, if the audit concludes that the audited Party has
underpaid the other Party by [*] for any audited period. If the audit reveals
any overpayment, then the Party having received the overpayment must promptly
reimburse the other Party for the full amount of the overpayment.
3.7    Document Transfer Fee
Veoneer will issue a P.O. for $[*] USD to Velodyne connected to this Agreement
and Velodyne will provide the deliverables set forth in Schedule 2 attached
hereto and issue an invoice to Veoneer at the time of delivery of such
deliverables. Such invoice shall be paid within two business days of receipt of
such deliverables.
3.8    [*]
4.     TERM AND TERMINATION
4.1    Term
This Agreement will automatically terminate seven (7) years after the Effective
Date. This Agreement will continue with respect to Programs awarded prior to the
termination of this Agreement and with respect to spare parts, replacements,
support, services etc. for Licensed Products even after such Programs terminate
(if required under such Program).
4.2
Termination for Inactivity or Failure to Reach the AMR; Termination for Specific
Sales of Competitive LiDAR

Commencing [*] months after the Effective Date, either Party may terminate this
Agreement, if no Program has been awarded and further no Program is in the
process of being fulfilled or performed during any consecutive [*] period. For
clarity, substantial pre-commercial activities (e.g., joint R&D activities with
OEMs, developing prototypes or validating the products) in collaboration with a
Customer pursuant to a Program (but preceding the commercial deliveries) will
suffice for performing a Program.
If Veoneer fails to meet the AMR (as defined in Section 3.4 above),


Page 11 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




Velodyne’s sole remedy [*].
If Veoneer sells [*], then the parties will promptly engage in good faith
discussions for a minimum of [*] on how to appropriately modify this Agreement
in light of such development, and unless the parties have mutually agreed to the
contrary, either may [*].
4.3    Termination for Breach
Either Party may terminate this Agreement, if the other Party materially
breaches this Agreement and fails to cure such material breach within sixty (60)
days of receipt of written notice thereof from the non-breaching Party. Either
Party may immediately terminate this Agreement on notice to the other Party, if
the other Party: (a) ceases to actively conduct its business without a
successor; (b) files a voluntary petition for bankruptcy or has filed against it
an involuntary petition for bankruptcy and such involuntary petition is not
dismissed within 180 days or files for other like form of insolvency; (c) makes
a general assignment for the benefit of its creditors; (d) applies for the
appointment of a receiver or trustee for substantially all of its property or
assets or permits the appointment of any such receiver or trustee; or (e)
becomes subject to some other form of therewith comparable insolvency.
4.4    Effect of Termination
Upon any termination or other cessation of this agreement: (i) all licenses
terminate, except for licenses necessary to fulfill requirements under Programs
awarded or in progress as of the termination date (including, without
limitation, support, replacement, spare part and service commitments) (“Existing
Programs”); (ii) any exclusivity between the Parties with respect to any
Customer Programs terminates; (iii) Veoneer will continue to make all royalty
payments relating to any Programs awarded or in progress as of the termination
date; (iv) Velodyne will continue to make all royalty payments regarding the
sublicensing of any Veoneer Foreground IP; and (v) the Parties retain their
rights (if any) to pursue damage claims.
However, with respect to Velodyne’s termination solely due to [*], the
exclusivity obligations of the parties cease and Velodyne’s support obligations
hereunder with respect to Existing Programs (excluding support for; (i) new
requirements, and (ii) new, un-validated use cases for existing requirements)
shall continue until [*] following date of the notice of such termination.
If Velodyne terminates the Agreement due to Veoneer’s unauthorized exploitation
(e.g. use, sale, distribution, offer for sale, etc.) or unauthorized disclosure
of Velodyne intellectual property or Confidential Information, then as
nonexclusive remedies: (i) the exclusivity and noncompetition


Page 12 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




provisions shall immediately no longer bind or apply to Velodyne, and (ii)
Velodyne shall be entitled to seek injunctive relief. If Velodyne can
demonstrate in writing [*].
5.    ROLES, RESPONSIBILITIES, WARRANTIES, LIABILITY AND INDEMNITIES
5.1    Roles
Veoneer will be responsible for delivering a Licensed Product that achieves
Customer approval. Veoneer will be responsible for achieving generic performance
of the Licensed Product unless otherwise agreed to with Velodyne in writing.
Veoneer will be responsible for automotive grade enhancements to the Licensed
Products. Velodyne will support the foregoing activities of Veoneer with updated
[*] Software to meet Customer specification in the manner set forth in this
Agreement.
5.2    Delivery Obligations
Velodyne will, within the later of (a) two business days of the Effective Date
and (b) January 16, 2019, provide Veoneer with the mutually agreed upon design,
BOM and other documentation as set forth in Schedule 2 attached hereto. Velodyne
will also participate in a knowledge transfer workshop at a time and location to
be agreed upon by the parties.
5.3    Veoneer's Right to Make Changes
Veoneer may make any changes, [*], to the [*] reference design necessary to meet
a Customer's specifications. Veoneer shall be solely responsible for and assume
all liability relating to any changes to the reference design and/or Licensed
Product.
5.4    Velodyne's Support Obligations
Velodyne will use commercially reasonable efforts at no cost to Veoneer to
support Programs by making any changes in the [*] Software necessary to meet
reasonable Customer specifications. Velodyne and Veoneer will promptly meet and
confer in the event: (i) a Customer provides unreasonable specifications, or
(ii) Velodyne is unable to make the necessary changes to meet reasonable
Customer specifications despite its commercially reasonable efforts, to
determine alternative solutions, if any.
If Velodyne willfully breaches its material obligations to support the Programs
hereunder (including, without limitation, the obligations set forth above in
this Section) and Velodyne fails to cure such breach following a reasonable
notice and cure period (but, in any event, no less than 60 days), then as
Veoneer’s sole remedy besides termination of this Agreement: (i) Velodyne shall
be obligated to [*]


Page 13 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




for such Programs, but in any event no less than $[*] USD and no greater than
$[*] USD (in the aggregate); and (ii) Veoneer shall be permitted to find support
for such Velodyne obligations from a third party provider. For clarity, the
Parties may agree to more specific support obligations for Programs in mutually
agreed upon addenda to this Agreement, and such addenda may contain certain
“Chronic Failures” by Velodyne that are subject to the above liquidated damages
provision.
Without prejudice to the above, if Velodyne is unable to resolve a technical
issue (e.g. an issue with the [*] Software), then the Parties agree to escalate
this to the highest levels of their respective organizations to engage in good
faith discussions on, whether and how the Parties can resolve such technical
issues to achieve success of the Programs.
Velodyne will provide reasonable cooperation and support to Veoneer to
investigate, defend and/or respond to actual and threatened product liability
claims [*].
5.5     Velodyne's Consulting Obligations
For one year from the Effective Date, Velodyne will make available up to [*] of
engineering support to assist Veoneer in development of a product that meets [*]
specifications. Such engineering support shall consist of an average of [*]
engineers working an average of [*]. Veoneer shall remain solely responsible and
liable for any final product sold to [*]. If Velodyne makes any changes to the
[*] due to a Veoneer request, then such engineering hours shall be debited
against the above [*] hours.
Velodyne will permit and facilitate for the co-location of up to [*] Veoneer
personnel identified on Schedule 1 and changed only with mutual agreement at its
site in San Jose, CA for [*] immediately after the Effective Date hereof.
After agreed upon Product Development support and included Consulting Services
are exhausted, Velodyne may provide consulting services to Veoneer at Veoneer's
request, subject to availability, at a cost of $[*] USD per person per day plus
reasonable travel expenses.
The upfront payment and the [*] percent ([*]%) license fee includes a
manufacturing transfer team, which will be made available by Velodyne to Veoneer
as described in the manufacturing transfer plan set forth in Schedule 3.
The upfront payment and the [*] percent ([*]%) license fee include an [*]
transfer team made available by Velodyne to Veoneer as described in the
manufacturing transfer plan set forth in Schedule 3.
5.6    [*]
Velodyne makes no warranty or representation regarding the performance or use of
the [*]. Manufacturing process for [*] will be transferred as agreed between the
Parties. Velodyne hereby authorizes Veoneer to purchase off-the-shelf [*] and
parts directly from its suppliers, excluding Velodyne in-house-designed parts,
which will be handled in a


Page 14 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




mutually agreeable way. Velodyne will provide Veoneer with the software to run
the [*] (in accordance with the license described above).
5.7    [*]
Manufacturing process for [*] will be transferred as agreed between the Parties.
Velodyne hereby authorizes Veoneer [*]. Velodyne will provide Veoneer with the
software to run the [*] (in accordance with the license described above).
5.8    Veoneer's Obligations Regarding Programs
Provided that Velodyne complies with its obligations hereunder (but only to the
extent Velodyne’s noncompliance adversely affects Veoneer’s ability to do the
following), Veoneer will use its commercially reasonable efforts to secure a
Program award from [*] for Licensed Products within 30 days from the Effective
Date. Once a Program is awarded for any Customer and provided that Velodyne
complies with its obligations hereunder, Veoneer will: (i) comply with all of
its material obligations to the applicable pre-approved Customer with respect to
such Program, (ii) comply with any additional material performance requirements
with respect to such Programs, (iii) otherwise use its commercially reasonable
efforts to fulfill such Program in accordance with the pre-approved Customer’s
requirements, (iv) use its commercially reasonable efforts to develop a Licensed
Product meeting Customers’ specifications, (v) use its commercially reasonable
to develop a Licensed Product and manufacturing process that meets Customers’
cost requirements, and (vi) use its commercially reasonable to meet Customers’
delivery schedule and capacity requirements for Licensed Products.
5.9    Warranties
Velodyne makes no warranty or representations regarding manufacturing costs or
bill of materials costs.
Velodyne makes no warranty or representations regarding manufacturing times or
yields.
Velodyne represents and warrants that: (i) the information, documents and other
materials provided to Veoneer hereunder will conform materially to what has been
agreed between the Parties regarding the same (which shall be specified with
particularity in the Definitive Agreement); and (ii) said information, documents
and other materials will be sufficient for reasonably qualified personnel to
develop the initially targeted Licensed Products meeting reasonable customer
requirements, save for the automotive grade improvements (which will be the sole
responsibility of Veoneer). For clarity, it is agreed that the sole remedy for
any breach of the above representation and warranty other than willful
misconduct or gross failure will be the providing of remedied information,
documents and other materials to support Veoneer and that, in no event, will any
possible monetary liability on the part of Velodyne for the same exceed $[*] USD
in the aggregate. 


Page 15 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




Velodyne represents and warrants that the [*] design and the Licensed Products,
to the extent comprising the [*] design and excluding any automotive grade and
other improvements or modifications created by Veoneer, do not infringe any
third-party intellectual property rights.
Notwithstanding anything to the contrary, Velodyne does not provide any warranty
and disclaims all liability with respect to products produced by Veoneer
(including, without limitation, Licensed Products) and, save for the warranties
expressly provided above in this Section 5.9. EXCEPT AS SET FORTH IN THE
PRECEDING SENTENCE, VELODYNE MAKES NO WARRANTY WITH RESPECT TO ANY LICENSED
PRODUCT, VELODYNE INTELLECTUAL PROPERTY, VELODYNE SERVICES, VELODYNE
INTELLECTUAL PROPERTY RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT, ANY AND
ALL OF THE FOREGOING ARE PROVIDED ON AN “AS IS” BASIS AND VELODYNE HEREBY
DISCLAIMS WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING.    
5.10    IP Indemnity
Velodyne will indemnify, defend and hold harmless Veoneer, and their Customers
from and against any Claims arising from or relating to the [*] design (and the
Licensed Products, to the extent based on the [*] design), but excluding any
automotive grade and other improvements or modifications created or otherwise
provided by Veoneer, infringing any third-party intellectual property rights.
Velodyne’s foregoing obligations shall be conditioned upon Veoneer providing
Velodyne with: (i) prompt notice of any Claim (provided that a failure to
provide such notice shall only relieve Velodyne of its indemnity obligations if
Velodyne is materially prejudiced by such failure); reasonable information and
assistance in connection with such defense and settlement (at Velodyne’s
expense). The foregoing obligations of Velodyne do not apply with respect to any
Claims arising from or relating to the [*] design, the Licensed Products or
anything else to the extent: (a) not provided by Velodyne and not based on
designs or materials delivered by Velodyne, (b) arising from modifications after
delivery by Velodyne (where the claim would not arise absent such modification);
(c) arising from combinations with other products, processes or materials not
provided by Velodyne (where the claim would not arise absent such combination),
(d) made in accordance to Veoneer or Customer specifications (excluding, the [*]
design specifications), or (e) arising from or relating to Veoneer’s violation
of this Agreement. The foregoing obligations are Velodyne’s sole obligation and
Veoneer’s sole remedy with respect to any actual or alleged violation of
third-party intellectual property rights. Notwithstanding anything to the
contrary, Velodyne is not responsible for any settlements it does not
pre-approve in writing, and Velodyne will not unreasonably withhold or delay
such approval.
5.11    Reverse Indemnity
Veoneer will indemnify, defend and hold harmless Velodyne from and against any
unaffiliated third party claim as well as losses, damages, costs, expenses and
liabilities actually awarded to such third party in connection therewith
(including reasonable attorneys’ fees) (collectively, “Claims”) arising from or
relating to Veoneer’s: (i) breach of this Agreement or (ii) Veoneer’s
commercialization or exploitation of the Licensed Products (including, without
limitation,


Page 16 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




Licensed Products as modified to meet Customer expectations, claims relating to
product liability, infringement due to changes to the Licensed Product by or on
behalf of Veoneer), to the extent not covered by the Velodyne indemnity
obligation in Section 5.10 above.
5.12    LIMITATION OF LIABILITY
EXCEPT FOR THE EXCLUSIONS SET FORTH BELOW, NOTWITHSTANDING ANYTHING ELSE IN THIS
AGREEMENT OR OTHERWISE, NEITHER PARTY WILL BE LIABLE WITH RESPECT TO ANY SUBJECT
MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY, OR
OTHER LEGAL OR EQUITABLE THEORY FOR (I) AMOUNTS THAT IN THE AGGREGATE ARE IN
EXCESS OF THE AMOUNTS PAID (OR PAYABLE) TO VELODYNE HEREUNDER DURING THE [*]
PERIOD PRIOR TO THE DATE THE CAUSE OF ACTION AROSE; (II) ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOST PROFITS OR LOST DATA OR (III) COST OF PROCUREMENT OF
SUBSTITUTE GOODS, TECHNOLOGY, OR SERVICES. THE LIMITATIONS IN THIS SECTION DO
NOT APPLY TO: A PARTY’S INDEMNIFICATION OBLIGATIONS, VIOLATIONS OF A PARTY’S
EXCLUSIVITY OBLIGATIONS HEREUNDER, BREACHES OF CONFIDENTIALITY, INFRINGEMENT,
VIOLATION OR MISAPPROPRIATION OF THE OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR BODILY INJURY TO OR DEATH OF
PERSON(S). THIS SECTION DOES NOT APPLY TO THE EXTENT NOT PERMITTED BY APPLICABLE
LAW.
6.     PUBLICITY AND CONFIDENTIALITY
6.1     PUBLICITY
On a mutually agreed schedule, each party will issue a mutually agreed press
release. Subject to written approval from the applicable Customer, and approval
from Veoneer, Velodyne is permitted to issue press releases for each Program
awarded hereunder with relevant Customer commitments.
6.2    CONFIDENTIALITY
“Disclosing Party” means a party hereto that discloses its Confidential
Information to the other party.
“Receiving Party” means a party hereto that receives Confidential Information of
the other party.
“Confidential Information” of a Disclosing Party shall mean the following, to
the extent previously, currently or subsequently disclosed to the other party
hereunder or otherwise: information relating to Licensed Products, the
properties, composition or structure thereof or the manufacture or processing
thereof or machines therefor or to the Disclosing Party’s business (including,
without limitation, software, firmware, algorithms, names and expertise of
employees and consultants, know-how, formulas, processes, ideas, inventions
(whether patentable or not), schematics and other technical, business,
financial, customer and product development plans, forecasts, strategies and
information).





Page 17 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




The Receiving Party agrees (i) to hold the Disclosing Party’s Confidential
Information in confidence and to take all reasonable precautions to protect such
Confidential Information (including, without limitation, all precautions the
Receiving Party employs with respect to its similarly sensitive confidential
materials), (ii) not to divulge (except as expressly authorized in this
Agreement) any such Confidential Information or any information derived
therefrom to any third person other than its consultants, subcontractors and the
like provided that such consultants and subcontractors are subject to
confidentiality restrictions that are at least as restrictive as set forth in
this agreement (subject to the below requirements), (iii) not to make any use
whatsoever at any time of such Confidential Information except as expressly
authorized in this Agreement, and (iv) not to remove or export from the United
States or reexport any such Confidential Information or any direct product
thereof (e.g., Licensed Products by whomever made) except in compliance with and
with all licenses and approvals required under applicable U.S. and foreign
export laws and regulations, including without limitation, those of the U.S.
Department of Commerce. Any employee, consultant or subcontractor given access
to any such Confidential Information must have a legitimate “need to know” and
shall be similarly bound in writing. Without granting any right or license, the
Disclosing Party agrees that the foregoing clauses (i), (ii) and (iii) shall not
apply with respect to information the Receiving Party can evidence: (a) is in or
(through no improper action or inaction by the Receiving Party or any of its
Affiliates, agents, licensees or employee) enters the public domain (and is
readily available), or (b) was rightfully in its possession or known by it prior
to receipt from the Disclosing Party, or (c) was rightfully disclosed to it by
another person without restriction, or (d) was independently developed by it by
persons without access to such information and without use of any Confidential
Information of the Disclosing Party. The Receiving Party will bear the burden of
proving the existence of any such circumstance by written evidence. Each party’s
obligations under this Section will survive any termination of this Agreement.
Veoneer may not (nor permit any third party to) provide Velodyne Confidential
Information to a Competitor of Velodyne.
Immediately upon termination of this Agreement, the Receiving Party will turn
over to the Disclosing Party all Confidential Information of the Disclosing
Party and all documents or media containing or derived from any such
Confidential Information and any and all copies or extracts thereof and shall
not retain any copies of the foregoing (for clarity, Veoneer may retain certain
Velodyne Confidential Information to the extent necessary to fulfill Veoneer’s
authorized post-termination obligations for Program, provided that Veoneer shall
promptly return such retained Confidential Information when such Confidential
Information is no longer necessary).
The Receiving Party will notify the Disclosing Party in writing immediately upon
the occurrence of any unauthorized release or use of Confidential Information or
other breach of this Section.
Each party recognizes the importance to the other of the other’s Confidential
Information. In particular the Parties recognize that the designs, techniques,
software and technology underlying the Licensed Products and other of the
Parties' Confidential Information (and the confidential nature thereof) are
critical to the business of the Parties would not enter into this Agreement
without assurance that such designs, techniques, software, technology and
information and the value thereof will be protected as provided in this Section
and elsewhere in this Agreement.


Page 18 of 22


 





--------------------------------------------------------------------------------





7.    Non-Solicitation
The Parties agree that during the term of this Agreement and for a period of [*]
following the expiration or termination of this Agreement (and all Programs),
without the other Party's prior written consent:
i) Veoneer (and any Affiliate that has had access to any Velodyne Confidential
Information or intellectual property) will not actively solicit for employment
any employee or independent contractor of Velodyne or its Affiliates having
collaborated with Veoneer hereunder; and
ii) Velodyne will not actively solicit for employment any employee or
independent contractor of Veoneer or its Affiliates having been listed at any
time on Schedule 1 hereto.
For the purpose of this section, “solicit for employment” shall not be deemed to
include any general solicitation of employment by Veoneer that is not directed
in any way towards any officers, directors or employees of Velodyne, including
any such general solicitation via the internet, newspaper advertisements and the
like and provided further that Veoneer shall not be restricted in hiring any
such person who (i) responds to any such general solicitation, (ii) contacts
Veoneer on their own initiative without Veoneer’s prior solicitation, or (iii)
ceases to be employed by Velodyne without Veoneer’s prior solicitation.
8.    ARBITATION AND APPLICABLE LAW
This Agreement shall be governed by and construed pursuant to the laws of the
State of New York and the United States without regard to conflicts of laws
provisions thereof. Any dispute arising from or relating to the subject matter
of this Agreement shall be finally settled by arbitration in New York City, New
York, using the English language in accordance with rules and procedures of the
American Arbitration Association ("AAA") then in effect, by three (3)
arbitrator(s) with substantial experience in resolving complex intellectual
property and commercial contract disputes, who shall appointed in keeping with
the AAA rules. Any arbitrator so selected shall have substantial experience in
intellectual property licensing and the commercial supply of devices. The
arbitrator(s) shall have the authority to grant specific performance and to
allocate between the parties the costs of arbitration (including service fees,
arbitrator fees and all other fees related to the arbitration) in such equitable
manner as the arbitrator(s) may determine. The prevailing party in the
arbitration shall be entitled to receive reimbursement of its reasonable
expenses (including reasonable attorneys’ fees, expert witness fees and all
other expenses) incurred in connection therewith. Judgment upon the award so
rendered may be entered in a court having jurisdiction or application may be
made to such court for judicial acceptance of any award and an order of
enforcement, as the case may be. Notwithstanding the foregoing, each party shall
have the right to seek equitable relief from any court of competent
jurisdiction. For all purposes of this Agreement, the parties consent to
exclusive jurisdiction and venue of the state courts in New York City, New York
and the United States Federal Courts located in the Southern District of New
York.


Page 19 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




9.     MISCELLANEOUS
9.1     Force Majeure
Neither party hereto shall be responsible for any failure to perform its
obligations under this Agreement (obligations relating to indemnification or
confidentiality) if such failure is caused by acts of God, war, strikes (other
than those involving employees or service providers of such party), revolutions,
lack or failure of transportation facilities or other causes that are beyond the
reasonable control of such party. Obligations hereunder, however, shall in no
event be excused but shall be suspended only until the cessation of any cause of
such failure. In the event that such force majeure should obstruct performance
of this Agreement [*], the parties hereto shall consult with each other in good
faith to determine whether this Agreement should be modified, and if such good
faith consultations do not result in either the modification of this Agreement
or the ending of the force majeure event, then the non-affected party may
terminate this Agreement upon notice. The party facing an event of force majeure
shall use its best efforts to remedy that situation as well as to minimize its
effects. A case of force majeure shall provide notice within five (5) days after
its occurrence and shall be confirmed by a letter.
9.2    Survival
The following Sections shall survive termination or expiration of this
Agreement: 1, 2.7 (the restrictions therein), 2.10, 2.11, 3.3, 3.5, 3.6, 4.4,
5.9-5.12, 6.2, 7, 8, and 9.
9.3    Notices
Any notice, report, approval or consent required or permitted hereunder shall be
in writing and will be deemed to have been duly given to a party if delivered
personally or mailed by first-class, registered or certified US mail, postage
prepaid to the address of that party as set forth below; or such other address
as is provided by that Party to the other upon ten (10) days written notice. If
not received sooner, notice by mail shall be deemed received five (5) days
following deposit in the mail in accordance with the foregoing.
•
Velodyne: 5521 Hellyer Avenue, San Jose, California 95138; ATTN: General
Counsel, Legal Notice

•
Veoneer: 26360 American Drive, Southfield, Michigan 48034; ATTN: General
Counsel, Legal Notice

9.4    Export Control
Notwithstanding anything else, Veoneer may not provide to any person or export
or re-export or allow the export or re-export of the Licensed Products or any
software, firmware or anything related thereto or any direct product thereof, if
and to the extent it constitutes controlled subject matter in violation of any
restrictions, laws or regulations of any jurisdiction, including those
promulgated by the United States Department of Commerce, the United States
Department of Treasury Office of Foreign Assets Control, or any other United
States or foreign agency or authority (collectively “Controlled Subject
Matter”). Both Parties will comply with the U.S.


Page 20 of 22


* Pursuant to SEC Release 34-85381, certain identified information has been
excluded from this Exhibit because it is (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





Foreign Corrupt Practices Act (including, without limitation, not offering any
inducement, whether money or goods or services, to any government official,
employee, candidate or party), and similar foreign laws and regulations. Without
limiting the foregoing, Veoneer acknowledges and agrees that, to the extent
required by applicable law, the Controlled Subject Matter will not be used or
transferred or otherwise exported or re-exported to countries as to which the
United States maintains an embargo (collectively, “Embargoed Countries”), or to
or by a national or resident thereof, or any person or entity on the U.S.
Department of Treasury’s List of Specially Designated Nationals or the U.S.
Department of Commerce’s Table of Denial Orders (collectively, “Designated
Nationals”). The lists of Embargoed Countries and Designated Nationals are
subject to change without notice. Veoneer shall obtain and bear all expenses
relating to any necessary licenses and/or exemptions with respect to the export
from the U.S. of any products, technology or information to any location in
compliance with all applicable laws and regulations.
9.5     Assignment
This Agreement is not assignable or transferable by either Party without the
prior written consent of the other.
Notwithstanding the above, either Party may assign this Agreement: (i) to its
Affiliate in connection with a re-structuring within the consolidated group of
said party; and/or (ii) to a third party in connection with the sale of
substantially all of the business of the assigning Party relating to the subject
matter of this Agreement, provided in each case (i) and (ii) that the assignee
agrees to fully comply with the terms and conditions of this Agreement. The
terms of this Agreement shall be binding upon assignees.
9.6    Miscellaneous
No failure to exercise, and no delay in exercising, on the part of either party,
any privilege, any power or any rights hereunder will operate as a waiver
thereof, nor will any single or partial exercise of any right or power hereunder
preclude further exercise of any other right hereunder. Unless expressly
specified to the contrary, all amounts listed herein are in United States
dollars. If any provision of this Agreement shall be adjudged by any court of
competent jurisdiction to be unenforceable or invalid, that provision shall be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable. Except as
expressly set forth herein, all remedies shall be cumulative and not exclusive.
Any waivers or amendments shall be effective only if made in writing and signed
by authorized representatives of the parties. This Agreement is the complete and
exclusive statement of the mutual understanding of the parties and supersedes
and cancels all previous written and oral agreements and communications relating
to the subject matter of this Agreement. In any action or proceeding to enforce
rights under this Agreement, the prevailing party will be entitled to recover
costs and attorneys’ fees.
(SIGNATURE PAGE FOLLOWS)




Page 21 of 22


 





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
last date set forth below:
Velodyne LiDAR, Inc.
By:     /s/ J.M. Jellen        
Name: J.M. Jellen        
Title: President        
Date: January 7, 2019        


Veoneer US, Inc.
By:     /s/ Eric R. Swanson        
Name: Eric R. Swanson         
Title: President and Secretary        
Date:     January 7, 2019                     






Page 22 of 22


 



